Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0029179 A1) hereinafter as Kim1 in view of Koivisto et al (US 20150319742) hereinafter as Koivisto, further in view of Kim et al (US 20150257134) hereinafter as Kim2.
Regarding claim(s) 9 and 12-14, Kim1 discloses a terminal or base station comprising: 
a receiving section that receives a downlink control channel (PDCCH) (See Fig(s). 1,7, See ¶ 69-71, the UE may acquire more detailed system information by receiving a Physical Downlink Control Channel ( PDCCH) and receiving a Physical Downlink Shared Channel (PDSCH) based on information of the PDCCH); and a control section that controls an allocation pattern of transmission time intervals that is applied to a subframe having a given number of slots (See ¶ 157, The allocation patterns of the PBCH shown in FIG. 9 are exemplary and B1 to B4 may be mapped to four PBCH allocation regions in different allocation patterns. See Fig(s). 9, 11) , each slot having a ¶ 11,147, the receiver to periodically receive one or more broadcast signals during a predetermined transmission time interval (TTI) ) each having a different number of symbols (See ¶ 158-160, See Fig(s). 10).
Kim fails to disclose wherein the control section performs a receiving process by selecting one allocation pattern from a plurality of allocation patterns depending on a number of symbols for the PDCCH allocated in one subframe.
Koivisto discloses wherein the control section performs a receiving process by selecting one allocation pattern from a plurality of allocation patterns (See Fig(s). 8A block 825, See ¶ 5,8 63). Allocation pattern selection is performed to optimize for UE power consummation.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Koivisto within Kim1, so as to enhance overall network and or UE performance by proper selection of configuration parameters so as to optimize either performance or battery life.
Kim1 and Koivisto fail to disclose allocation patterns each having a transmission time interval formed with three symbols. and two transmission time intervals that are each formed with two symbols.
Kim2 discloses allocation patterns each having a transmission time interval formed with three symbols. and two transmission time intervals that are each formed with two symbols (See ¶ 401-402, a control channel transmitted through three OFDM symbols, the example of Table 6 can be considered, ….In addition, when a control channel is transmitted through two OFDM symbols, the example of Table 8). Once the allocation pattern is selected, the number of symbols transmitted within a given tti is determined by the type of control channel of interest and available resources).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim2 within Kim1, so as to enhance overall network performance by maximizing available resource usage.

Response to Arguments
Applicant’s arguments, with respect to claims 9, 12-14 have been fully considered and are persuasive.  The previous rejection of said claims has been withdrawn. Upon further review Examiner presents this updated Office Action with new prior art(s) accordingly for Applicant’s consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411